I concur with the majority and stress the basic unfairness of a one-year limitation clause for uninsured or underinsured motorist coverage whether it be by demand for arbitration or suit against the company. As stated in the dissent in Colvin v.Globe Am. Cas. Co. (1982), 69 Ohio St.2d 293, 301, 23 O.O.3d 281, 286, 432 N.E.2d 167, 172:
"The purpose of uninsured motorists coverage and of R.C.3937.18 is to put the insured in the same position he would have had if the tortfeasor carried liability insurance."
Diminishing the time an insured has under the law places an insured in a substantially different position than he would have been had the tortfeasor carried the required insurance coverage. The one-year limitation in the policy is a dilution or diminution of the uninsured motorist statute and defeats the intent and purpose of the statute. Therefore, in this writer's mind it is clearly against public policy.
Moreover, when the insurance company promises to pay the insured what "he is legally entitled to recover" from the tortfeasor, that legal entitlement must of necessity include the time the insured has to seek recovery from the tortfeasor. Finally, in these days when banks and insurance companies are increasingly becoming insolvent, what happens to an insured with underinsured and uninsured coverage when the tortfeasor's insurance carrier becomes insolvent subsequent to the one-year provision? The answer is obvious and demonstrates the unjustifiable nature of the one-year provision.